Title: Thomas Jefferson to James Leitch, 30 April 1812
From: Jefferson, Thomas
To: Leitch, James


            
                     Monticello. 
                     Apr. 30. 12.
          
		   
		   
		  Th: Jefferson understanding that mr Leitch has olive oil, will be glad of a bottle of it. being to set out on a journey within 2. or 3. days he asks the favor of him to change the inclosed bill. the more
			 of it he can spare in silver, the more convenient it will be for the road. 
		  
         